DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese parent Application No. CN201720595658.0 (filed on 05/25/2017), CN201720604820.0 (filed on 05/26/2017), CN201720610712.4 (filed on 05/27/2017), CN201720801864.2 (filed on 07/04/2017), CN201720937293.5 (filed on 07/28/2017), and CN201721280547.7 (filed on 09/30/2017), were all received with the present application.

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species I, represented by Figures 4A-4D.
Species II, represented by Figures 5A-5D.
Species III, represented by Figures 6A-6C.
Species IV, represented by Figures 7A-7E.
Species V, represented by Figurers 8A-8B.
Species VI, represented by Figures 9A-9F.
Species VII, represented by Figures 10A-10E.
Examiner notes that Figures 1A-2 are designated by the applicant as being drawn to prior-art, and Figure 3 appears to be generic to all species listed above.

 The species I-VII are independent or distinct, because the belt tensioning means of the belt driven system in each of the above identified species are both structurally and functionally different from one another as described by paragraphs 0035-0158 in applicant’s specification. For example, the belt drive system of species I comprises a connecting plate that is pivotally mounted, a tension pulley mounted to said connecting plate, and an extension coil spring attached to said connecting plate in order to bias said tension pulley/ connecting plate towards a belt; however, the belt drive system of species II comprises a fixing bracket that is fixedly mounted, a tension pully bracket rotatably connected to said fixing bracket via a rotating structure, a tension pulley that is mounted on said tension pully bracket, and an torsion spring positioned between said fixing bracket and said tension pully bracket to counter the displacement of said tension pully/ tension pully bracket due to a force exerted by the belt; wherein, the belt drive system of species IV comprises a fixed base, a slidable base that is slidably mounted on said fixed base, a tension pulley mounted on said slidable base, and a compression coil spring positioned between said fixed base and said slidable base so as to bias said tension pulley/ slidable base away from said fixed base in a liner direction; while the belt drive system of species VI simply comprises an eccentric tension pully and a position adjusting device with a clamping structure. Furthermore, unlike in species I-II, IV, and VI, the belt drive system of species III, V, and VII does not employ a tension pulley for applying a tension to a belt. Instead, the tension of the belt in the belt drive system of species III and V are adjusted by changing the position of the master pulley relative to the slave pulley, either by employing an elastic pressure member or by using a tension screw; on the other hand, the tension of the belt in the belt drive system of species VII is adjusted by providing said the belt drive system with a slave pulley having a specific construction/ features that is not found in any of the other species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic to all species, claim 2 is directed to species I, claim 12 is directed to species II, claims 50-52 and 50-55, and 58 are directed to species III, claim 24 is directed to species IV, claims 61-63, 65, 67-68, and 70-71 are directed to species V, claims 36 is directed to species VI, claim 56 appears to be directed to both species III and VII, while claim 73 appears to be directed to both species V and VII.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics and/or structure as specified above. The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one would not likely be applicable to another; and/or they are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph / 112(a). For example, the examination of species I would require an independent search exclusively in F16H72007/0808 and F16H2007/0893, the examination of species II would require an independent search exclusively in F16H2007/081 and F16H2007/0893, the examination of species III would require an independent search exclusively in F16H2007/0804, F16H7/14, and F16H2007/0891, the examination of species IV would require an independent search exclusively in F16H2007/0806, F16H2007/0891, F16H2007/0895, and F16H2007/0897, the examination of species V would require an independent search exclusively in F16H7/14, F16H2007/0876, F16H2007/088, and F16H2007/0891, while the examination of species VI would require an independent search exclusively in F16GH7/10, F16H7/12, F16H7/1254, and F16G7//1281.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made to applicant’s representative, Xiaobing Zhang on 07/06/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. On 07/12/2022, Ms. Zhang informed the examiner that applicant request the species restriction requirement be provided in writing for further consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                                 /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654